Case 5:19-cr-20097-JEL-RSW ECF No. 72 filed 04/27/20   PageID.692   Page 1 of 10




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 United States of America,

                         Plaintiff,     Case No. 19-20097

 v.                                     Judith E. Levy
                                        United States District Judge
 Kevin Porter,
                                        R. Steven Whalen
                      Defendant.        Magistrate Judge
 ________________________________/

ORDER DENYING DEFENDANT’S MOTION FOR REVOCATION
 OF DETENTION ORDER [66] AND DENYING DEFENDANT’S
              MOTION TO STRIKE [70]

      This is a motion for the revocation of Defendant’s detention order

because of the ongoing COVID-19 pandemic. Additionally, Defendant

moves to strike the Government’s response. For the reasons stated below,

the Court denies both motions.

BACKGROUND

      On February 26, 2019, a grand jury returned an indictment of

Defendant Kevin Porter on three charges of Production of Child

Pornography, Receipt of Child Pornography, and Coercion and

Enticement of a Minor. (ECF No. 15.) On March 6, 2019, the Honorable
Case 5:19-cr-20097-JEL-RSW ECF No. 72 filed 04/27/20   PageID.693   Page 2 of 10




Marianne O. Battani entered an order of detention pending trial. (ECF

No. 25.) Because there existed probable cause that Defendant committed

an offense involving a minor victim, the Court found, pursuant to 18

U.S.C. § 3142(e)(3), that there was a rebuttable presumption that no

condition or combination of conditions would reasonably assure the

appearance of the Defendant as required and the safety of the

community. (Id. at PageID.386.) The Court further held that Defendant

had not introduced enough evidence to rebut that presumption. (Id.)

Defendant is currently detained at the Midland County Jail. (ECF No.

66, PageID.552.) A trial is set for September 1, 2020. (ECF No. 64.)

      On April 8, 2020, Defendant moved for revocation of his detention

order because of the COVID-19 pandemic, Defendant is being targeted

by fellow inmates, and he is not a danger to the community. (ECF No.

66.) On April 14, 2020, the Government responded, objecting to

Defendant’s motion. (ECF No. 69.) On April 15, 2020, Defendant moved

to strike the Government’s response on the grounds that it discussed

legally protected information. (ECF No. 70.) Because the Court finds that

28 U.S.C. 3145(c) does not apply, and that Defendant is not at an elevated

risk of serious harm from COVID-19, the Court denies Defendant’s


                                      2
Case 5:19-cr-20097-JEL-RSW ECF No. 72 filed 04/27/20   PageID.694   Page 3 of 10




motion for revocation of detention. Because the Court finds the

Government’s response does not include legally protected information,

the Court denies Defendant’s motion to strike.

LAW AND ANALYSIS

      I. Motion for Revocation of Detention Order

      Defendant argues that the dangers posed to him by the COVID-19

pandemic and other inmates constitute an “exceptional reason” for

release pending trial under 18 U.S.C. § 3145(c) and 18 U.S.C. §3142(i).

(ECF No. 66, PageID.552.) Additionally, Defendant argues that his

continued detention violates his Due Process rights. (ECF No. 66,

PageID.567.) Neither 18 U.S.C. § 3145(c) nor 18 U.S.C. §3142(i)

authorizes Defendant’s release. Furthermore, the Court finds that

Defendant’s detention does not, at this time, violate his Due Process

rights.

      A.    18 U.S.C. § 3145(c)

      The Court lacks jurisdiction to order Defendant’s release under 18

U.S.C. § 3145(c). 18 U.S.C. § 3145 states:

            (c) Appeal from a release or detention order—

            An appeal from a release or detention order, or from a
            decision denying revocation or amendment of such an
                                      3
Case 5:19-cr-20097-JEL-RSW ECF No. 72 filed 04/27/20   PageID.695   Page 4 of 10




             order, is governed by the provisions of section 1291 of
             title 28 and section 3731 of this title. The appeal shall
             be determined promptly. A person subject to detention
             pursuant to section 3143(a)(2) or (b)(2), and who meets
             the conditions of release set forth in section 3143(a)(1)
             or (b)(1), may be ordered released, under appropriate
             conditions, by the judicial officer, if it is clearly shown
             that there are exceptional reasons why such person’s
             detention would not be appropriate.

        In United States v. Christman, the Sixth Circuit held that a district

court    was    empowered to       make   findings regarding exceptional

circumstances under 18 U.S.C. § 3145(c)’s last sentence. 596 F.3d 870,

871 (6th Cir. 2010) (citing United States v. Cook, 42 F. App’x 803, 804

(6th Cir. 2002). However, Defendant is in detention pending trial; he is

not subject to detention pursuant to 18 U.S.C. § 3143(a)(2) (detention

pending sentencing) or (b)(2) (detention pending appeal). Therefore, the

last sentence of 18 U.S.C. § 3145(c) does not apply, and the Court has no

authority under that provision to order Defendant’s release here.

        B.   18 U.S.C. § 3142(i)

        Where a detention order has been issued, the Court is permitted to

issue a “subsequent order” temporarily releasing an individual in custody

“to the extent that the judicial officer determines such release to be

necessary for the preparation of the person’s defense or for another
                                      4
Case 5:19-cr-20097-JEL-RSW ECF No. 72 filed 04/27/20   PageID.696   Page 5 of 10




compelling reason.” 18 U.S.C. § 3142(i)(4). Defendant argues that release

is necessary for the preparation of his defense, and that the danger

caused by COVID-19 constitutes another compelling reason.

      Section 3142(i) does not define “compelling reason,” and the Sixth

Circuit has yet to interpret this statutory language. Courts, including

this Court, have granted release to Defendants under § 3142(i) because

of the risks posed by COVID-19. See United States v. Kennedy, No. 18-cr-

20315, ECF No. 77 (E.D. Mich. Mar. 27, 2020) (“Under any possible

interpretation of Section 3142(i)’s language, current events and

Defendant’s particular vulnerability to the disease constitute a

compelling reason for release under § 3142(i).”); United States v. Perez,

No. 19- cr-00297, ECF No. 62 (S.D.N.Y. Mar. 19, 2020) (finding that the

defendant’s heightened risk to COVID-19 complications constitutes a

compelling reason for release under § 3142(i)). However, the Court is not

aware of any decision granting release under § 3142(i) where a defendant

was not at heightened risk of an adverse outcome from COVID-19

infection.

      The Court acknowledges that Defendant, as an incarcerated

individual, faces an increased risk of contracting COVID-19 due to his


                                      5
Case 5:19-cr-20097-JEL-RSW ECF No. 72 filed 04/27/20   PageID.697   Page 6 of 10




confinement in the Midland County Jail. On March 23, 2020, the Centers

for Disease     Control and Prevention        (CDC) acknowledged that

correctional and detention facilities “present[] unique challenges for

control of COVID-19 transmission among incarcerated/detained persons,

staff, and visitors.” Interim Guidance on Management of Coronavirus

Disease 2019 (COVID-19) in Correctional and Detention Facilities,

Centers       for      Disease      Control       (Mar.       23,       2020),

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html. Indeed, as of March 27,

2020, Michigan jails are attempting to lower their detained populations

“as officials scramble to remove people thought to be at high risk of

contracting the coronavirus, but little risk to the general public if they

were not behind bars.” James David Dickson, Jail populations plunge in

Metro Detroit as coronavirus spreads, Detroit News (March 27, 2020),

khttps://www.detroitnews.com/story/news/local/macomb-

county/2020/03/27/jail-populations-plunge-metro-detroit-coronavirus-

spreads/2914358001/.

      However, Defendant does not allege that he is at heightened risk of

an adverse outcome from COVID-19 infection. Defendant is thirty-two


                                      6
Case 5:19-cr-20097-JEL-RSW ECF No. 72 filed 04/27/20   PageID.698   Page 7 of 10




years old. (ECF No. 67, PageID.645.) The public health evidence of which

this Court is aware suggests that people over fifty are at heightened risk

of severe illness and death from COVID-19. Defendant does not allege

that he has any other health conditions that would render him

particularly vulnerable to a COVID-19 infection. Accordingly, the Court

finds that Defendant’s risk of COVID-19 infection does not, at this time,

constitute a compelling reason for release pursuant to 18 U.S.C. § 3142(i).

      Nor does Defendant’s need to prepare a defense warrant release.

Defendant argues that

      “the video visitation regimen in place at the Midland County
      Jail is not sufficient for pretrial preparation in a case such as
      this, where Mr. Porter is faced with charges that carries a
      mandatory minimum sentences of up to 15 years in prison and
      one count which carries a maximum term of life
      imprisonment.”

(ECF No. 66, PageID.567.) The Court recognizes that the circumstances

are far from ideal. But the proposed conditions of Defendant’s release,

which include home confinement with no access to an internet condition,

would only further limit Defendant’s ability to confer with counsel or

prepare for trial. Accordingly, the need to prepare a defense does not

authorize release pursuant to 18 U.S.C. § 3142(i).


                                      7
Case 5:19-cr-20097-JEL-RSW ECF No. 72 filed 04/27/20   PageID.699   Page 8 of 10




      C.    Due Process

      Finally, Defendant argues that “continuing to detain [him]

constitutes an independent due process violation that the Court must

remedy.” (ECF No. 66, PageID.569.) Citing to the Supreme Court in

Farmer v. Brennan, Defendant claims that he is at “a substantial risk of

serious harm” from COVID-19 and that the Government has shown

“deliberate indifference to [his] health or safety.” Farmer v. Brennan, 511

U.S. 825, 834 (1994). The Government contests Defendant’s claim,

arguing that Midland County Jail follows rigorous sanitation practices

and that its inmates have regular access to medical treatment. (ECF No.

69, PageID.682.)

      As noted above, Defendant does not have any underlying health

conditions which would place him at greater risk of severe complication

from a COVID-19 infection. Nor does Defendant’s age place him in a

vulnerable group. Accordingly, the Court finds that Defendant is not at

“substantial risk of serious harm” from COVID-19, and therefore

Defendant’s continued detention does not violate his Due Process rights.

      Because Defendant’s release is not warranted by either 18 U.S.C. §

3145(c) or 18 U.S.C. § 3142(i) and Defendant’s continued detention does


                                      8
Case 5:19-cr-20097-JEL-RSW ECF No. 72 filed 04/27/20   PageID.700   Page 9 of 10




not violate his Due Process rights, Defendant’s motion for revocation of

his detention order is denied.

      II. Motion to Strike

      Defendant moves to strike the Government’s response to his motion

on the grounds that it discusses legally privileged information under

HIPAA. (ECF No. 70.) The Court acknowledges that it allowed Defendant

to file a psychosexual evaluation under seal. (ECF No. 65.) The

Government, in its response to Defendant’s motion for revocation of

detention, discusses some of the contents of the evaluation. (ECF No. 69,

PageID.675.) Psychosexual evaluations are commonly discussed in public

hearings and documents by both the Government and defense counsel.

See, e.g., Singo v. Easterling, No. 08-00514, 2016 WL 2595125, at *14

(M.D. Tenn. May 5, 2016) (quoting and discussing at length the results

of a defendant’s psychosexual evaluation). The Government does not

attach any of Defendant’s medical records to its response, and the

Government’s response includes minimal discussion of the evaluation’s

contents. Accordingly, Defendant’s Motion to Strike (ECF No. 70) is

denied.

      III. Conclusion


                                      9
Case 5:19-cr-20097-JEL-RSW ECF No. 72 filed 04/27/20   PageID.701   Page 10 of 10




       For the reasons stated above, Defendant’s Emergency Motion for

 Revocation of Detention Order (ECF No. 66) is DENIED. Defendant’s

 Emergency Motion to Strike (ECF No. 70) is DENIED.

       IT IS SO ORDERED.

 Dated: April 27, 2020                     s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge




                      CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on April 27, 2020.
                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      10
